             Case 1:21-cr-00028-APM Document 83 Filed 03/17/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
     Plaintiff,

vs.                                                         CASE NO.: 21-CR-28 (APM)

CONNIE MEGGS
      Defendant.
______________________________/

                        DEFENDANT’S STATEMENT OF ADOPTION

        COMES NOW the defendant, CONNIE MEGGS, by and through undersigned counsel and

files this Statement of Adoption of arguments made by co-defendant KELLY MEGGS in support

of her pending Renewed Request for Pretrial Release and says:

        1.       Mrs. Meggs filed her Renewed Motion for Pre-Trial Release on March 9th, 2021.

(Doc. 67)

        2.       On March 17th, 2021 Mrs. Meggs’ husband, KELLY MEGGS, filed his Renewed

Motion for Pre-Trial Release. (Doc. 82)

        3.       In KELLY MEGGS’ motion, facts and argument were made that are common to

both parties with respect to the issue of detention. These facts and argument were not known or

apparent at the time of the filing of Mrs. Meggs’ Motion.

        4.       To avoid duplicity of court filings, Mrs. Meggs respectfully asks to adopt those

facts and legal argument made in KELLY MEGGS’ motion that would otherwise be applicable to

her as if fully set forth in her motion.

        The undersigned has conferred with Assistant United States Attorney Jeffrey Nestler, Esq.,

who asserts the government’s position remains that Mrs. Meggs should remain detained.
         Case 1:21-cr-00028-APM Document 83 Filed 03/17/21 Page 2 of 2




                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
                                                     201 S.W. 2nd Street, Suite 101
                                                     Ocala, FL 34471
                                                     (352) 629-4466
                                                     david@dwilsonlaw.com
                                                     Trial Attorney for Defendant
                                                     D.C. Bar ID: FL0073


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 17th, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to the following: Office of the United States Attorney.



                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
